EXOBOX TECHNOLOGIES CORP. 4,550,000 Shares of Common Stock This prospectus covers the resale of shares of common stock of Exobox Technologies Corp., of which 4,392,500 shares underlying outstanding warrants and 157,500 shares that are issued and outstanding.We are not selling any shares of common stock in this offering and therefore will not receive any of the proceeds from this offering.We will, however, receive gross proceeds of approximately $894,500 if all of the warrants are exercised.We expect to use these proceeds, if any, for general corporate purposes. We will bear the cost relating to the registration of the resale of the common stock offered by this prospectus Our shares of common stock trade on the over-the-counter market under the stock symbol “EXBX.” The last sale price of the common stock on January 7, 2008was $0.10 per share. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment.You should read this prospectus in its entirety and carefully consider the risk factors beginning on page 3 of this prospectus and the financial data and related notes incorporated by reference before deciding to invest in the shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectusJanuary 25, TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 7 USE OF PROCEEDS 7 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 7 BUSINESS 9 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 RESULTS OF OPERATIONS THE TWELVE MONTHS ENDED JULY 31, 2 31, 2006 14 RESULTS OF OPERATIONS THE TWELVE MONTHS ENDED OCTOBER 31, 2 OCTOBER 31, 2006 15 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 SELLING STOCKHOLDERS 21 PLAN OF DISTRIBUTION 24 DESCRIPTION OF SECURITIES 26 LEGAL MATTERS 28 CONSOLIDATED FINANCIAL STATEMENTS 28 EXPERTS 28 WHERE YOU CAN FIND MORE INFORMATION 28 INDEX TO FINANCIAL STATEMENTS F-1 i Table of Contents SOURCES OF MARKET AND INDUSTRY DATA This prospectus includes market share and industry data and forecasts that we have obtained from internal company surveys, market research, consultant surveys, publicly available information and industry publications and surveys. These reports and the other third-party reports, surveys and publications we refer to in this prospectus generally state that the information contained therein has been obtained from sources believed to be reliable, but there can be no assurance as to the accuracy and completeness of such information.We do not know what assumptions regarding general economic growth were used in preparing the forecasts cited in this prospectus. Except where otherwise noted, statements as to our position relative to our competitors or as to market share refer to the most recent available data. USE OF TRADEMARKS AND TRADE NAMES This prospectus contains trademarks and trade names of other companies. All trademarks and trade names appearing in this prospectus are the property of their respective holders. ii Table of Contents PROSPECTUS SUMMARY Our Business Exobox was established as a network security development company to capitalize upon the growing need in the computer market for a reliable, efficient, effective and proactive network security system capable of protecting computers from the menace of cyber threats such as trojans, worms, viruses, spy ware and identity theft. Over the last three years, we have developed two proprietary, patent-protected software technologies that we believe meets this need by providing computers such protection without affecting workflow or requiring a continuously updated database of known viruses. Our proprietary approach to network security presents a different approach from the largely “reactive” network security software currently available from others. We believe our technology offers an effective solution to stop cyber threats. Further, it eliminates the need for CRC (cyclic redundancy checking) and viral database to drive retroactive file scanning. Our goal is to develop enterprise and home user endpoint security products. With our Secure User Zone (“SUZ”) technology White Paper and Software Requirements and Development Documentation completed we believe that we are positioned to develop an advanced computer security system. Our mission is to become a leading developer of licensed digital security technologies for a broad range of security-sensitive networks, devices, and other applications. We have developed two proprietary, patent-protected software technologies that we believe meets this need in a proactive way, providing protection without affecting workflow or requiring a continuously updated database of known viruses. Compared to other technologies, we believe ours represents a paradigm shift from the “reactive” network security software currently available in the market. We believe our SUZ technology is a solution that can stop cyber threats while eliminating the need for CRCand viral database drive retroactive file scanning. Our business plan is to develop product lines from our technology to provide complete and effective security for all servers and computers using our products. Business Strategy Our business model seeks to enhance computer security by promoting software that eliminates the threat of viruses, trojans, worms, host system compromises (e.g., rootkits), spyware and the proliferation of identity theft. We have patented a proprietary system that we believe protects computers and networks without interfering with performance, requiring periodic database updates or necessitating staff training. We believe that the global market for such software is growing as more businesses and consumers search for a proactive, effective solution to Internet viruses and other menaces that threaten to derail both the home user and computer networks. We intend to utilize an efficient approach to marketing and delivering SUZ enterprise and home user products without incurring many of the expenses of traditional software companies. With the business-to-business licensing model we plan to implement, we intend to identify key providers in certain industries, geographic territories and market segments - including Internet service providers, banks and financial institutions, government agencies, software makers, computer hardware manufacturers, home pc users, business pc users, educational institutions, and e-commerce companies - and license the software for use by those institutions. We perceive that this model will eliminate expenses for inventory control, distribution, end user tech support and payroll, thereby making us a lean, efficient company focused on quickly bringing to market the most effective products to secure the Internet. In order to implement our business strategy, we have been interviewing and consulting with national and local technical leaders, two of whom have tentatively agreed to join Exobox as employees upon appropriate funding. These industry leaders have assisted us in assessing (i) industry developments, (ii) relevant financial and technical considerations related to product development, (iii) technical personnel availability and (iv) outside expert industry advice. They also have helped us design our Product Coding & Development Program to be accomplished with in-house personnel, assisted by limited outsourcing of specific tasks to appropriate, domestic third party experts. We believe that this direction allows the Company to insure appropriate product quality, security and control and begin the product building phase immediately upon receipt of a minimum financing of $500,000. We believe that we will need approximately $10 million to operate the Company over the next two years and launch our initial product line. These funds will be used in large part to lease new facilities required to complete in-house product development and market introduction, hire needed coding and operating personnel, begin coding and development of the first six products in our initial product line, develop our product quality assurance (Alpha testing) program, initiate our pre-release product Beta testing and introduce the first phase of our product marketing plan. 1 Table of Contents To achieve our funding goals, we have entered into promising negotiations with several prospective investors. However, it seems these sources are waiting for Exobox to post on the OTCBB (“Bulletin Board”) or demonstrate some additional “movement” towards product coding, before commitment of significant funds. Any failure to obtain such financing could force us to abandon or curtail our operations.There is no assurance that we can meet the requirements required by these prospective investors or to raise additional capital fromexternal sources, the failure of which could cause us to sell assets or curtailoperations.We have no credit facilities in place or commitments to provide any financing and we have historically relied on best efforts debt and equity funding. Intellectual Property We have filed twenty patent application and fifteen trademark application protecting our intellectual property.We attempt to protect our software technology by relying on a combination of copyright, patent, trade secret and trademark laws, restrictions on disclosure and other methods. In particular, we have a number of registered trademarks and currently hold patents in the United States, as well as patent holdings in other countries, relating to our technology and trade names. We have regularly filed other applications for patents and trademarks in order to protect proprietary intellectual property that we believe is important to our business. Principal Office We were incorporated in the State of Nevada in 1999 and changed our name to Exobox Technologies Corp. in September 2005. Our principal executive office is located at 6303 BeverlyHill,
